UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-52517 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) United States 36-4519533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No x As of August 10, 2011 there were 1,634,725 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition at June 30, 2011 (Unaudited) and March 31, 2011 1 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Stockholders’ Equity for the three months ended June 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. [Removed and Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures PART I.FINANCIAL INFORMATION Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition June 30, March 31, (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities: Securities held-to-maturity (fair value $15,452,730 and $15,680,809 at June 30, 2011 and March 31,2011, respectively) Securities available-for-sale (amortized cost of $247,494 and $249,295 at June 30, 2011 and March 31, 2011, respectively) Total investment securities Loans, net of allowance for loan losses of $1,366,262 at June 30, 2011 (unaudited), $1,286,301 at March 31, 2011 Accrued interest receivable Premises and equipment, net Federal Home Loan Bank, at cost Deferred income taxes Bank-owned life insurance Real estate owned Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing deposits Interest bearing deposits Total deposits Line of credit from Atlantic Central Bankers Bank ─ Advances from Federal Home Loan Bank Accrued interest payable Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 3,000,000 shares authorized; no shares issued ─  Common stock, $.01 par value, 7,000,000 shares authorized; 1,634,725 shares issued and outstanding $ $ Additional paid-in capital Retained earnings, substantially restricted Unearned common stock held by employee stock ownership plan ) ) Accumulated other comprehensive (Loss) ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, INTEREST INCOME Loans Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances 77 ─ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Income from bank-owned life insurance Gain (loss) on sale of real estate owned ) - Service charges Rental income ─ Other Total noninterest income ) NONINTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expense Net occupancy expense Federal insurance premiums Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premium Dues and subscriptions Professional fees Real estate owned expense… Other Total noninterest expense INCOME (LOSS) BEFORE INCOME TAX EXPENSE (BENEFIT) Income taxes NET INCOME (LOSS) $ $ INCOME (LOSS) PER COMMON SHARE $ $ See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) Common Stock Additional Unearned Employee Stock Accumulated Other- Total Shares Amount Paid-in Capital Retained Earnings Ownership Plan Comprehensive Income (Loss) Stockholders’ Equity Balance at March 31, 2011 $ ) $ ) $ Comprehensive income Net loss Other comprehensive income, net of tax: Change in unrealized gain on securities available-for-sale, net of deferred income taxes of $(1,292) Total comprehensive income Balance at June 30, 2011 $ ) $ ) $ See Notes to the Unaudited Consolidated Financial Statements. 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, Cash flow from operating activities Net Income (Loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (uses in) operating activities: Deferred income taxes Depreciation Discount accretion net of premium amortization ) ) Provision for loan losses Income from bank owned life insurance ) ) Loss on sale of real estate owned ─ Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable ) Other assets Prepaid income taxes ─ ) Increase (decrease) in: Accrued interest payable ) Other liabilities Net cash provided by operating activities $ $ Cash flows from investing activities (Purchases),sales of securities available-for-sale Purchases of securities held-to-maturity ─ ) Proceeds from maturities and principal repayments of securities held-to-maturity Sales (Purchase) of investment required by law – stock in Federal Home Loan Bank ) Net increase in loans ) Purchases of premises and equipment ) ─ Proceeds from sale of real estate owned ─ Net cash provided (used in) investing activities $ ) $ Cash flows from financing activities Net increase (decrease) in deposits ) Net increase in advance payments by borrowers for taxes and insurance ) Increase (decrease) in advances ) ─ Net cash provided by (used in) financing activities $ ) $ ) (continued) 4 Three Months Ended June 30, Net increase (decrease) in cash and cash equivalents ) $ Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ Supplemental Disclosures: Cash paid during the period for interest $ $ Cash paid during the period for income taxes Loans transferred to foreclosed real estate during the period ─ Total increase in unrealized gain on securities available-for-sale $ $ See Notes to the Unaudited Consolidated Financial Statements. 5 DELANCO BANCORP, INC. AND SUBSIDIARY Notes to the Unaudited Consolidated Financial Statements June 30, 2011 (1)Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP).However, all adjustments that are, in the opinion of management, necessary for the fair presentation of the interim financial statements have been included.Such adjustments were of a normal recurring nature.The results of operations for the three month period ended June 30, 2011 are not necessarily indicative of the results that may be expected for the entire year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of Delanco Bancorp, Inc. (the “Company”) included in the Company’s annual report on Form 10-K for the year ended March 31, 2011. (2)Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for losses on loans and the evaluation of deferred taxes. (3)Deferred Income Taxes We use the asset and liability method of accounting for income taxes. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments require us to make projections of future taxable income. The judgments and estimates we make in determining our deferred tax assets, which are inherently subjective, are reviewed on a continual basis as regulatory and business factors change. The calculation of deferred taxes for GAAP capital differs from the calculation of deferred taxes for regulatory capital. For regulatory capital, deferred tax assets that are dependent upon future taxable income for realization are limited to the lesser of either the amount of deferred tax assets that the institution expects to realize within one year of the calendar quarter-end date, or 10% of Delanco Federal Savings Bank’s (the “Bank”) Tier I capital. As a result of this variance, our Tier I regulatory capital ratio is lower than our GAAP capital ratio by 30 basis points. (4) Income Taxes The Bank adopted the provisions of Financial ASC Topic 740 “Accounting for Uncertainty in Income Taxes” on April 1, 2007. ASC Topic 740 prescribes a threshold and measurement process for recognizing in the financial statements a tax position taken or expected to be taken in a tax return. ASC Topic 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Bank has determined that there are no significant uncertain tax positions requiring recognition in its financial statements. 6 Federal tax years 2007 through 2010 remain subject to examination as of June 30, 2011, while tax years 2007 through 2010 remain subject to examination by state taxing jurisdictions. In the event the Bank is assessed for interest and/or penalties by taxing authorities, such assessed amounts will be classified in the financial statements as income tax expense. (5)Earnings Per Share Basic earnings per share (“EPS”) are computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The difference between the common shares issued and the common shares outstanding for the purposes of calculating basic EPS is a result of the unallocated ESOP shares. The calculated basic and dilutive EPS are as follows: Three Months Ended June 30, Numerator $ $ Denominators: Basic shares outstanding Effect of dilutive securities ─ ─ Dilutive shares outstanding Earnings per share: Basic $ $ Dilutive $ $ (6)Cease and Desist Order On March 17, 2010, the Bank entered into a Stipulation and Consent to the Issuance of Order to Cease and Desist with the OTS, whereby the Bank consented to the issuance of an Order to Cease and Desist promulgated by the OTS, without admitting or denying that grounds exist for the OTS to initiate an administrative proceeding against the Bank. The Order requires the Bank to take the following actions: ● maintain (i) a tier 1 (core) capital to adjusted total assets ratio of at least 6.0% and (ii) a total risk-based capital to risk-weighted assets ratio of at least 10.0% after the funding of an adequate allowance for loan and lease losses; ● If the Bank fails to meet these capital ratio requirements at any time, within 15 days thereafter prepare a written contingency plan detailing actions to be taken, with specific time frames, providing for (i) a merger with another federally insured depository institution or holding company thereof, or (ii) voluntary liquidation; ● prepare a problem asset plan that will include strategies, targets and timeframes to reduce the Bank’s level of criticized assets and nonperforming loans; 7 ● within 30 days after the end of each quarter, beginning with the quarter ending June 30, 2010, prepare a quarterly written asset status report that will include the requirements contained in the Order; ● prepare an updated business plan that will include the requirements contained in the Order and that also will include strategies to restructure the Bank’s operations, strengthen and improve the Bank’s earnings, reduce expenses and achieve positive core income and consistent profitability; ● restrict quarterly asset growth to an amount not to exceed net interest credited on deposit liabilities for the prior quarter without the prior non-objection of the OTS; ● refrain from making, investing in or purchasing any new commercial loans without the prior non-objection of the OTS (the Bank may refinance, extend or otherwise modify any existing commercial loans, so long as no new loan proceeds are advanced as part of the transaction); ● cease to accept, renew or roll over any brokered deposit or act as a deposit broker, without the prior written waiver of the Federal Deposit Insurance Corporation; ● not make any severance or indemnification payments without complying with regulatory requirements regarding such payments; and ● comply with prior regulatory notification requirements for any changes in directors or senior executive officers. The Order, which replaces the Supervisory Agreement previously entered into between the Bank and the OTS, will remain in effect until terminated, modified, or suspended in writing by the OTS. The Bank continues to work with its borrowers where possible and is pursuing legal action where the ability to work with the borrower does not exist. As of June 30, 2011, the Bank has entered into formal forbearance agreements with ten relationships totaling $4.1 million that require current payments while the borrowers restructure their finances. At June 30, 2011, the Bank’s tier 1 (core) capital to adjusted total assets ratio was 8.76% and its total risk-based capital to risk-weighted assets ratio was 14.67%. At June 30, 2011, the Bank exceeded all of its regulatory capital requirements and was considered “well capitalized” under regulatory guidelines. On July 23, 2010 the Bank received a non-objection from the OTS regarding the updated business plan that it submitted under the requirements of the Order. 8 (7)Recent Accounting Pronouncements Below is a discussion of recent accounting pronouncements.Recent pronouncements not discussed below were deemed to not be applicable to the Company. In July 2010, the Financial Accounting Standards Board (FASB) issued an Accounting Standard Codification Update for disclosures about the credit quality of financing receivables and the allowance for credit losses. This update is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposure and evaluating the adequacy of its allowance for credit losses. This update requires an entity to disclose the nature of credit risk inherent in the entity’s portfolio of financing receivables and how that risk is analyzed and assessed in arriving at the allowance for credit losses. The changes and reason for the changes in the allowance for credit losses should also be disclosed. This update also requires an entity to provide a greater level of disaggregated information about the credit quality of its financing receivables and its allowance for credit losses. In addition, the amendments in this update require an entity to disclose credit quality indicators, past due information, and modifications of its financial receivables. These improvements will help financial statement users assess an entity’s credit risk exposures and its allowance for credit losses. This update is effective for interim and annual reporting periods ending December 15, 2010. The required disclosures have been adopted by the Company for the interim period beginning December 15, 2010. In January 2010, the Financial Accounting Standards Board (FASB) issued an Accounting Standard Codification Update for improving disclosures about fair value measurements. This update requires an entity to disclose, and provide the reasons for, all transfers of assets and liabilities between the Level 1 and 2 fair value categories. It also clarifies that entities should provide fair value measurement disclosures for classes of assets and liabilities which are subsets of line items within the balance sheet, if necessary. In addition, the update clarifies an entity provide disclosures about the fair value techniques and inputs for assets and liabilities classified within Level 2 or 3 categories.This update also requires entities to reconcile changes in Level 3 assets and liabilities by separately providing information about Level 3 purchases, sales, issuances and settlements on a gross basis. The majority of the new requirements are effective for interim and annual reporting periods for years beginning on or after December 15, 2009. The disclosures regarding reconciling changes in Level 3 assets and liabilities are effective for fiscal years beginning on or after December 15, 2010. The adoption of this update of this update did not materially impact the company’s current fair market value measurement disclosure. (8)Fair Value of Financial Instruments ASC Topic 820-10 defines fair value, establishes a framework for measuring fair value in U.S. generally accepted accounting principles, and expands disclosure requirements for fair value measurements.ASC Topic 820 does not require any new fair value measurements.The adoption of ASC Topic 820-10 did not have a material impact on the consolidated financial statements. ASC Topic 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels, as described below: ● Level 1 Level 1 inputs are unadjusted quoted prices in active markets for identical assets or liabilities. ● Level 2 Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable, either directly or indirectly.Level 2 inputs include quoted prices for similar assets, quoted prices in markets that are not considered to be active, and observable inputs other than quoted prices such as interest rates. ● Level 3 Level 3 inputs are unobservable inputs. 9 Assets and liabilities measured at fair value on a recurring basis are summarized below (dollars in thousands): Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) June 30, 2011 Available-for-sale securities $ NONE NONE March 31, 2011 Available-for-sale securities $ NONE NONE Assets and Liabilities on a Non-Recurring Basis Assets and liabilities measured at fair value on a non-recurring basis at June 30, 2011 and March 31, 2011 are as follows (dollars in thousands): Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) June 30, 2011 Impaired loans $ $ $ Real estate owned Total $ NONE $ $ NONE March 31, 2011 Impaired loans $ $ $ Real estate owned Total $ NONE $ 5,727 $ NONE The fair value of impaired loans and real estate owned with specific allocations of the allowance for loan losses is generally based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Off-balance sheet instruments Off-balance sheet instruments are primarily comprised of loan commitments and unfunded lines of credit which are generally priced at market rate at the time of funding.Therefore, these instruments have nominal value prior to funding. A financial instrument’s level within the fair value hierarchy is based upon the lowest level of any input significant to the fair value measurement. 10 As required by ASC Topic 825-10-65, the estimated fair value of financial instruments at June 30, 2011 and March 31, 2011 was as follows: June 30, 2011 March 31, 2011 Carrying Amount Fair Value Carrying Amount Fair Value (Dollars in Thousands) Financial Assets: Cash and cash equivalents $ Investment securities Loans – net FHLB stock Accrued interest receivable Real estate owned Total financial assets $ Financial Liabilities: Deposits Line of credit from ACBB - - Advances from FHLB Advance payments by borrowers for taxes and insurance Accrued interest payable 23 23 23 23 Total financial liabilities $ June 30, 2011 March 31, 2011 Contract Value Estimated Fair Value Contract Value Estimated Fair Value Off-balance sheet instruments Commitments to extend credit $ Loans The Bank monitors and assesses the credit risk of its loan portfolio using the classes set forth below.These classes also represent the segments by which the Bank monitors the performance of its loan portfolio and estimates its allowance for loan losses. Residential real estate loans consist of loans secured by one to four family residences located in the Bank’s market area.The Bank has originated one to four family residential mortgage loans in amounts up to 80% of the lesser of the appraised value or selling price of the mortgaged property without requiring mortgage insurance.A mortgage loan originated by the Bank, for owner occupied property, whether fixed rate or adjustable rate, can have a term of up to 30 years.Non-owner occupied property, whether fixed rate or adjustable rate, can have a term of up to 30 years.Adjustable rate loan terms limit the periodic interest rate adjustment and the minimum and maximum rates that may be charged over the term of the loan based on the type of loan. Commercial real estate loans are generally originated in amounts up to the lower of 80% of the appraised value or cost of the property and are secured by improved property such as multi-family dwelling units, office buildings, retail stores, warehouses, church buildings and other non-residential buildings, most of which are located in the Bank’s market area.Commercial real estate loans are generally made with fixed interest rates which mature or reprice in 5 to 7 years with principal amortization of up to 25 years. 11 Commercial loans include short and long-term business loans and commercial lines of credit for the purposes of providing working capital, supporting accounts receivable, purchasing inventory and acquiring fixed assets.The loans generally are secured by these types of assets as collateral and /or by personal guarantees provided by principals of the borrowers. Construction loans will be made only if there is a permanent mortgage commitment in place.Interest rates on commercial construction loans are typically in line with normal commercial mortgage loan rates, while interest rates on residential construction loans are slightly higher than normal residential mortgage loan rates.These loans usually are adjustable rate loans and generally have terms of up to one year. Consumer loans include installment loans and home equity loans, secured by first or second mortgages on homes owned or being purchased by the loan applicant.Home equity term loans and credit lines are credit accommodations secured by either a first or second mortgage on the borrower’s residential property.Interest rates charged on home equity term loans are generally fixed; interest on credit lines is usually a floating rate related to the prime rate.The Bank generally requires a loan to value ratio of less than or equal to 80% of the appraised value, including any outstanding prior mortgage balance. Loans at June 30, 2011 and March 31, 2011 are summarized as follows (dollars in thousands): June 30, March 31, Residential (one-to four-family) real estate $ $ Multi-family and commercial real estate Commercial Home equity Consumer Construction Total loans Net deferred loan origination fees ) ) Allowance for loan losses ) Loans, net $ $ The Bank is subject to a loans-to-one-borrower limitation of 15% of capital funds.At June 30, 2011, the loans-to-one-borrower limitation was $1.81 million; this excluded an additional 10% of adjusted capital funds or approximately $1.2 million, which may be loaned if collateralized by readily marketable securities.At June 30, 2011, there were no loans outstanding or committed to any one borrower, which individually or in the aggregate exceeded the Bank’s loans to-one-borrower limitations of 15% of capital funds. A summary of the Bank’s credit quality indicators is as follows: Pass – A credit which is assigned a rating of Pass shall exhibit some or all of the following characteristics: 12 a. Loans that present an acceptable degree of risk associated with the financing being considered as measured against earnings and balance sheet trends, industry averages, etc.Actual and projected indicators and market conditions provide satisfactory evidence that the credit will perform as agreed. b. Loans to borrowers that display acceptable financial conditions and operating results.Debt service capacity is demonstrated and future prospects are considered good. c. Loans to borrowers where a comfort level is achieved by the strength of the cash flows from the business or project and the strength and quantity of the collateral or security position (i.e.; receivables, inventory and other readily marketable securities) as supported by a current valuation and/or the strong capabilities of a guarantor. Special Mention – Loans on which the credit risk requires more than ordinary attention by the Loan Officer.This may be the result of some erosion in the borrower’s financial condition, the economics of the industry, the capability of management, or changes in the original transaction.Loans which are currently sound yet exhibit potentially unacceptable credit risk or deteriorating long term prospects, will receive this classification.Loans which deviate from loan policy or regulations will not generally be classified in this category, but will be separately reported as an area of concern. Classified – Classified loans include those considered by the Bank to be substandard, doubtful or loss. An asset is considered “substandard” if it involves more than an acceptable level of risk due to a deteriorating financial condition, unfavorable history of the borrower, inadequate payment capacity, insufficient security or other negative factors within the industry, market or management.Substandard loans have clearly defined weaknesses which can jeopardize the timely payment of the loan. Assets classified as “doubtful” exhibit all of the weaknesses defined under the substandard category but with enough risk to present a high probability of some principal loss on the loan, although not yet fully ascertainable in amount. Assets classified as “loss” are those considered uncollectible or of little value, even though a collection effort may continue after the classification and potential charge-off. Non-Performing Loans Non-performing loans consist of non-accrual loans (loans on which the accrual of interest has ceased), loans over ninety days delinquent and still accruing interest, renegotiated loans and impaired loans.Loans are generally placed on non-accrual status if, in the opinion of management, collection is doubtful, or when principal or interest is past due 90 days or more, unless the collateral is considered sufficient to cover principal and interest and the loan is in the process of collection. 13 The following table represents loans by credit quality indicator at June 30, 2011 (dollars in thousands): Pass Special Mention Loans Classified Loans Non- Performing Loans Total Residential real estate $ $
